940 So. 2d 647 (2006)
DORE ENERGY CORPORATION
v.
CARTER-LANGHAM, INC., et al.
No. 2006-CC-2601.
Supreme Court of Louisiana.
October 30, 2006.
Stay denied; writ denied.
CALOGERO, C.J., would grant the writ application, stay the trial, and remand the matter to the court of appeal for expedited consideration of relator's arguments. If this difficult and no doubt lengthy trial is conducted without relator being given the opportunity to have the court and jury entertain its claim for punitive damages simultaneously with the other issues, there is little likelihood relator will ever get that chance. Furthermore, judicial economy dictates that the issue here be resolved before the case is tried.
KNOLL, J., would grant for the reasons assigned by Chief Justice Calogero.